DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a Notice of Allowance based on application 16/074,342 filed July 31, 2018. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowed because none of the prior art either alone or in combination discloses an engineered substrate comprising: a seed layer made of a first semiconductor material for growth of a solar cell; a first bonding layer on the seed layer; a support substrate made of a second semiconductor material; a second bonding layer on a first side of the support substrate; and a bonding interface between the first and second bonding layers; where each of the first and second bonding layers are made of metallic material; and wherein doping concentrations of the first and second semiconductor materials and thicknesses of the seed layer, the support substrate, and both the first and second bonding layers, are selected such that the absorption of the seed layer is less than 20%, as well as a total area-normalized series resistance of the engineered substrate is less than 10 mOhm-cm2. Claim 2-9 & 14-18 are also allowed based on their dependency from claim 1.
2. Claims 11-13 & 19-20 are also allowed based on their dependency from claim 10. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Newman (Pre-Grant Publication 2015/0380592)
Ghyselen (Pre-Grant Publication 2015/0083202)
Derkacs (Pre-Grant Publication 2014/0137930)

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/DAVID VU/Primary Examiner, Art Unit 2818